DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 7, 9-12, and 15-17, 19-25 are presented for examination.
	Claims 6, 8, 13-14, 18 have been cancelled.

Claim Objections
2.	Claim 7 is objected to because of the following informalities:  
Typo graphical error has been found (i.e., “a first a sentiment” in line 6 of claim 7). 
The feature “a first a sentiment” in line 6 of claim 7 should be a first [[a]] sentiment.
 Appropriate correction is required.

Duplicate claims
3.	 Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m). Claim Objections

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feature “textual based messaged of the first user” in line 6 of claim 15 renders the claim indefinite because it is not clear what Applicant intends to claim.  It is not clear if it is a typo error, i.e., textual based messages in instead of textual based messaged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-5, 7, 9-12, 15-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 13-16, and 19 of U.S. Patent No. 10,614,164 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
	Claim 1 of the above patent contains every element of claim 1 of the instant application.
Claim 4 of the above patent contains every element of claim 2 of the instant application.
Claim 13 of the above patent contains every element of claim 3 of the instant application.
Claim 14 of the above patent contains every element of claim 4 of the instant application.
Claim 15 of the above patent contains every element of claim 5 of the instant application.
Claim 15 of the above patent contains every element of claim 7 of the instant application.
Claim 1 of the above patent contains every element of claim 9 of the instant application.
Claim 1 of the above patent contains every element of claim 10 of the instant application.
Claims 2 and 3 of the above patent contain every element of claim 11 of the instant application.
Claim 4 of the above patent contains every element of claim 12 of the instant application.
Claim 9 of the above patent contains every element of claim 15 of the instant application.
Claim 10 of the above patent contains every element of claim 16 of the instant application.
Claim 15 of the above patent contains every element of claim 17 of the instant application.
Claim 16 of the above patent contains every element of claim 19 of the instant application.
Claim 19 of the above patent contains every element of claim 20 of the instant application.

 	 Claim(s) of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.


“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 5, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook, US 2018/0018581 A1.

Regarding claim 1, Cook teaches a computer implemented method comprising: 
obtaining textual based message data of a messaging system, the textual based message data being data of a textual based message defined by a first user of the messaging system for sending to a second user of the messaging system (i.e., an electronic message having been generated by one device with an intended transmission to at least one other device is received, page 5 paragraph [0048]); 
processing the textual based message data to determine one or more sentiment parameter associated to the textual based message data (i.e., parse, classify, and analyze the message to determine indicia of sentiment, pages 5-6 paragraph [0048]); and
 outputting an alert based on a result of the processing, wherein the outputting includes outputting the alert to the second user (i.e., indicia of sentiment may be envisioned/alerted as being attached or embedded with an associated message, Fig. 7A and page 7 paragraphs [0052]-[0054]) .

Regarding claim 5, Cook teaches the computer implemented method of claim 1, wherein performing the outputting includes examining user configuration data defined by the second user that specifies one or more sentiment parameter classification as an alert triggering classification for examination for determining whether an alert condition is present (i.e.,  check the preferred settings of the recipient device and accordingly assigns the indicia of sentiment to the electronic message, pages 506 paragraph [0048]), wherein the outputting includes examining the textual based message data for determining an alert condition for triggering the alert based on a value of a first a sentiment parameter classification (i.e., evaluates the electronic message text against a prescribed data set 540 stored in a sentiment analysis database 545 of key words and phrase, seeking matches considering context, inflection, syntax, and grammar of the message being evaluated, Fig. 5 and pages 5-6 paragraph [0048]), the first sentiment parameter classification being specified in the user configuration data as an alert triggering classification (i.e., a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraph [0048]).

Regarding claim 16, this claim recites limitations that are similar to claim 5, discussed above, same rationale of rejections is applied.

Regarding claim 19, this claim recites a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 20, this claim recites  a system comprising: a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method claim 1, discussed above, same rationale of rejections is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2-4, 12, 15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claim 1 above, and further in view of Parikh et al (hereafter, “Parikh”), US 2016/0147731 A1.

Regarding claim 2, Cook teaches the computer implemented method of claim 1, wherein the outputting includes outputting an alert based on a determining that an alert condition is present (i.e., check the preferred settings of recipient and according assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraphs [0048]).
Cook does not explicitly teach wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user, wherein the guided reply message operation is characterized by sentiment indicators being displayed to the second user on a display of the computer device of the second user that indicates one or more characteristic of an unsent in-draft reply message being drafted by the second user in reply to received textual based message having the textual based message data.
Parikh teaches wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user (i.e., a pop up box or other prompt may be appear on responder’s display encouraging or suggesting that a different tone or a different message be used or that the currently-generated message be modified to better suit the personality of the original sender, page 3 paragraph [0041]), wherein the guided reply message operation is characterized by sentiment indicators being displayed to the second user on a display of the computer device of the second user that indicates one or more characteristic of an unsent in-draft reply message being drafted by the second user in reply to received textual based message having the textual based message data (i.e., various visualizations can be used to highlight the offending text…a message can be presented to the user notifying the user that the draft message has been flagged as having the potential to be a compliance violation and/or  that correction is required, page 4 paragraph [0055],  page 6 paragraph [0067] and page 7 paragraphs [0075]-[0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to include triggering guided reply message operation by a computer device of the second user, wherein the guided reply message operation is characterized by sentiment indicators being displayed to the second user on a display of the computer device of the second user that indicates one or more characteristic of an unsent in-draft reply message being drafted by the second user in reply to received textual based message having the textual based message data as taught by Parikh. One would be motivated to do so to better tailor response to a sender.

Regarding claim 3, Cook teaches the computer implemented method of claim 1, wherein the outputting includes outputting an alert based on a determining that an alert condition is present (i.e., evaluates the electronic  message text against a prescribed data set stored in a sentiment analysis database of keyword and phrases, seeking matches…check the preferred settings of recipient and according assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraphs [0048]).
 Cook does not explicitly teach wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user, wherein the guided reply message operation guides the second user by presenting an indicator of sentiment to the second user so that the second user can observe the indicator of sentiment of an in-draft reply message being drafted by the second user prior to any reply message based on the in-draft reply message being sent to the first user by the second user.
Parikh teaches the outputting includes outputting an alert based on a determining that an alert condition is present  (i.e., if a number of flagged terms or phrases are found within a set of email or instant messages  from a certain employee, then a notification can be send, page 2 paragraph [0033]) and wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user (i.e., the disable digital messaging functionality operation 108 is triggered as determined by the compliance violation decision 104, Fig. 1 and page 6 paragraph [0070]), wherein the guided reply message operation guides the second user by presenting an indicator of sentiment to the second user so that the second user can observe the indicator of sentiment of an in-draft reply message being drafted by the second user prior to any reply message based on the in-draft reply message being sent to the first user by the second user (i.e., various visualizations can be used to highlight the offending text…a message can be presented to the user notifying the user that the draft message has been flagged as having the potential to be a compliance violation and/or  that correction is required, page 4 paragraph [0055],  page 6 paragraph [0067] and page 7 paragraphs [0075]-[0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to include wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user, wherein the guided reply message operation guides the second user by presenting an indicator of sentiment to the second user so that the second user can observe the indicator of sentiment of an in-draft reply message being drafted by the second user prior to any reply message based on the in-draft reply message being sent to the first user by the second user as taught by Parikh. One would be motivated to do so to better tailor response to a sender.

Regarding claim 4, Cook teaches the computer implemented method of claim 1, wherein the outputting includes outputting an alert based on a determining that an alert condition is present (i.e., evaluates the electronic  message text against a prescribed data set stored in a sentiment analysis database of keyword and phrases, seeking matches…check the preferred settings of recipient and according assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraphs [0048]).
Cook does not explicitly wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user, wherein the guided reply message operation guides the second user by presenting an indicator of sentiment to the second user so that the second user can observe the indicator of sentiment of an in-draft reply message being drafted by the second user prior to any reply message based on the in-draft reply message being sent to the first user by the second user, wherein the guided reply message operation is characterized by a sentiment indicator being displayed to the second user on a display of the computer device of the second user that indicates one or more sentiment characteristic of an unsent in-draft reply message being drafted by the second user in reply to received textual based message having the textual based message data.
Parikh teaches outputting an alert based on a determining that an alert condition is present (i.e., if a number of flagged terms or phrases are found within a set of email or instant messages  from a certain employee, then a notification can be send, page 2 paragraph [0033]) and wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user (i.e., the disable digital messaging functionality operation 108 is triggered as determined by the compliance violation decision 104, Fig. 1 and page 6 paragraph [0070]), wherein the guided reply message operation guides the second user by presenting an indicator of sentiment to the second user so that the second user can observe the indicator of sentiment of an in-draft reply message being drafted by the second user prior to any reply message based on the in-draft reply message being sent to the first user by the second user (i.e., responder’s message can be analyzed while it’s being typed. A pop up box or other prompt may appear on the responder’s display encouraging  or suggesting that a different tone or a different  message can be used, or that the currently-generated message be modified to better suit the personality of the original sender, page 3 paragraph [0041]), wherein the guided reply message operation is characterized by a sentiment indicator being displayed to the second user on a display of the computer device of the second that indicates one or more sentiment characteristic of an unsent in-draft reply message being drafted by the second user in reply to received textual based message having the textual based message data (i.e., various visualizations can be used to highlight the offending text…a message can be presented to the user notifying the user that the draft message has been flagged as having the potential to be a compliance violation and/or  that correction is required, page 4 paragraph [0055],  page 6 paragraph [0067] and page 7 paragraphs [0075]-[0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to include wherein the outputting an alert includes triggering guided reply message operation by a computer device of the second user, wherein the guided reply message operation guides the second user by presenting an indicator of sentiment to the second user so that the second user can observe the indicator of sentiment of an in-draft reply message being drafted by the second user prior to any reply message based on the in-draft reply message being sent to the first user by the second user, wherein the guided reply message operation is characterized by a sentiment indicator being displayed to the second user on a display of the computer device of the second user that indicates one or more sentiment characteristic of an unsent in-draft reply message being drafted by the second user in reply to received textual based message having the textual based message data as taught by Parikh. One would be motivated to do so to better tailor response to a sender.

Regarding claim 12, Cook teaches the computer implemented method of claim 1, wherein the outputting includes outputting the alert based on a determining that an alert condition is present (i.e., evaluates the electronic  message text against a prescribed data set stored in a sentiment analysis database of keyword and phrases, seeking matches…check the preferred settings of recipient and according assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraphs [0048]).
Cook does not explicitly teach wherein the outputting an alert includes triggering barometer guided reply message operation by a computer device of the second user, wherein the barometer guided reply message operation is characterized by a barometer being displayed on a display of the computer device that indicates one or more characteristic of an in-draft reply message being drafted by the second user in reply to a received textual based message having the textual based message data, the one or more characteristic being based on one or more Natural Language Processing (NLP) output parameter for the in-draft reply message, the one or more NLP output parameter being determined by subjecting the in-draft reply message to processing by an NLP process.
Parikh teaches triggering barometer guided reply message operation by a computer device of the second user (i.e., the disable digital messaging functionality operation 108 is triggered as determined by the compliance violation decision 104, Fig. 1 and page 6 paragraph [0070]), wherein the barometer guided reply message operation is characterized by a barometer being displayed on a display of the computer device that indicates one or more characteristic of an in-draft reply message being drafted by the second user in reply to a received textual based message having the textual based message data (i.e., various visualizations can be used to highlight the offending text…a message can be presented to the user notifying the user that the draft message has been flagged as having the potential to be a compliance violation and/or  that correction is required, page 4 paragraph [0055],  page 6 paragraph [0067] and page 7 paragraphs [0075]-[0076), the one or more characteristic being based on one or more Natural Language Processing (NLP) output parameter for the in-draft reply message, the one or more NLP output parameter being determined by subjecting the in-draft reply message to processing by an NLP process (i.e.,  analysis of communications and content that people generated (i.e., NPL Sentiment Technology), page 2 paragraphs [0035]- [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to  trigger barometer guided reply message operation by a computer device of the second user, wherein the barometer guided reply message operation is characterized by a barometer being displayed on a display of the computer device that indicates one or more characteristic of an in-draft reply message being drafted by the second user in reply to a received textual based message having the textual based message data, the one or more characteristic being based on one or more Natural Language Processing (NLP) output parameter for the in-draft reply message, the one or more NLP output parameter being determined by subjecting the in-draft reply message to processing by an NLP process as taught by Parikh. One would be motivated to do so to better tailor a response to a sender.

Regarding claim 15, Cook teaches the computer implemented method of claim 1, wherein the outputting includes outputting the alert based on a determining that an alert condition is present (i.e., check the preferred settings of recipient and according assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraphs [0048]),
Cook does not explicitly teach the outputting includes determining that an alert condition is present by determining that a value of a sentiment parameter of the one or more sentiment parameter exceeds a threshold, and wherein the method includes biasing the threshold based on each of (a) a baseline sentiment parameter of the first user determined by examining a history of textual based messaged of the first user, and (b) an examining of a current textual based conversation between the first user and the second user.
Parikh teaches the outputting includes determining that an alert condition is present by determining that a value of a sentiment parameter of the one or more sentiment parameter exceeds a threshold, and wherein the method includes biasing the threshold based on each of (a) a baseline sentiment parameter of the first user determined by examining a history of textual based messaged of the first user, and (b) an examining of a current textual based conversation between the first user and the second user (i.e., Parikh, in page 1 paragraph [0007], discloses a total of the scores assign to each of the words in the idea, and determining a sentiment of the electronic message based on the scores. Parikh, in page 1 paragraph [0006], also discloses determining that the total scores exceeds a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to  determine that an alert condition is present by determining that a value of a sentiment parameter of the one or more sentiment parameter exceeds a threshold, and wherein the method includes biasing the threshold based on each of (a) a baseline sentiment parameter of the first user determined by examining a history of textual based messaged of the first user, and (b) an examining of a current textual based conversation between the first user and the second user bas taught by Parikh. One would be motivated to do so to better tailor a response to a sender.

Regarding claims 20, 21, this claim recites a system for performing a method claims 1, 2, and 15, discussed above, same rationale of rejections is applied.

8.	Claim 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claim 1 above, and further in view of Nigam et al (hereafter, “Nigam”), US 2006/0069589 A1.

Regarding claim 7, Cook teaches the computer implemented method of claim 1, wherein performing the outputting includes examining user configuration data defined by the second user that specifies one or more sentiment parameter classification as an alert triggering classification for examination for determining whether an alert condition is present (i.e.,  check the preferred settings of the recipient device and accordingly assigns the indicia of sentiment to the electronic message, pages 506 paragraph [0048]), wherein the outputting includes examining the textual based message data for determining an alert condition for triggering the alert based on a value of a first a sentiment parameter classification (i.e., evaluate the electronic message text against a prescribed data set stored in a sentiment analysis database of key words and phrases, page 5 paragraph [0048]), the first sentiment parameter classification being specified in the user configuration data as an alert triggering classification (i.e., configuration to sort message, as opted by a preferred setting within the indicia of sentiment tab 706, Fig. 7 and pages 7-8 paragraph [0054]), wherein the outputting includes examining the message data for determining an alert condition for triggering the alert based on a value of a second sentiment parameter classification (i.e., evaluate the electronic message text against a prescribed data set stored in a sentiment analysis database of key words and phrases, page 5 paragraph [0048]), the second sentiment parameter classification being specified in the user configuration data as an alert triggering classification, wherein the first sentiment parameter classification is an anger sentiment parameter classification (i.e., negative integer being represented by a negative identifier, such as an angry digital face, page 7 paragraph [0051]).
Cook does not explicitly teach wherein a second parameter classification is a fear sentiment parameter classification.
Nigam teaches wherein a second parameter classification is a fear sentiment parameter classification (i.e., sentiments that can be expressed in a message and analyzed according to anger, hate, fear, pages 4-5 paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to include a fear sentiment parameter classification as taught by Nigam because it was conventional employed in the art to allow various qualitative sentiments to be expressed in a message and analyzed.

Regarding claims 17, this claim recites limitations that are similar to claims 6 and 7, discussed above, and same rationale of rejections is applied.

9.	Claims 9  and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claim 1 above, and further in view of Kursun, US 2015/0039705 A1.

Regarding claim 9, Cook teaches the computer implemented method of claim 1, wherein the outputting includes outputting an alert based on a determining that an alert condition is present (i.e., check the preferred settings of recipient and according assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraphs [0048]) and wherein the outputting includes determining that an alert condition is present by determining that a message profile of a received textual based message having the textual based message data matches a registered priority message profile of a set a registered priority message profiles (i.e., evaluate the incoming message against a prescribed data set contained within a sentiment  analysis database, page 1 paragraph [0009]).
Cook does not explicitly teach wherein the method includes activating a machine learning process to register a message profile of a received message as registered priority message profile based on a reply to the received message provided by the second user satisfying a criteria, the criteria being based on a speed of the reply.
Kursun teaches activating a machine learning process to register a message profile of a received message as registered priority message profile based on a reply to the received message provided by the second user satisfying a criteria, the criteria being based on a speed of the reply (i.e., Kursun, in page 3 paragraph [0061], discloses machine learning based message prioritization that is based on users behavior.  Kursun, in page 5 paragraph [0132] and page 8 paragraph [0183], further discloses: user’s behavior may be used to predict the user’s action for incoming messages, stored messages and to prioritize those messages. If messages from a first sender are always responded to immediately upon reading, those messages will be given a high priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to activate a machine learning process to register a message profile of a received message as registered priority message profile based on a reply to the received message provided by the second user satisfying a criteria, the criteria being based on a speed of the reply as taught by Kursun. One would be motivated to do so to allow message priority to be adjusted as necessary (i.e., Kursun, page 8 paragraph [0186]).

Regarding claim 25, this claim recites a method that is similar to claim 9, discussed above, same rationale of rejections is applied.

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claim 1 above, and further in view of Milligan et al (hereafter, “Milligan”), US 2017/0182291.

Regarding claim 11, Cook teaches the computer implemented method of claim 1, wherein the outputting includes outputting the alert based on an examining of textual based message data of a current textual based conversation between the first user and the second user (i.e., conversation 870 depicting messages being exchanged…indicia of sentiment 872 and 875 are shown associated with sender messages 871 and 874, Fig. 8B and page 8 paragraph [0056]).
Cook does not explicitly teach wherein the outputting includes outputting the alert based on an examining of a history of textual based messages of the first user 
Milligan teaches outputting the alert based on an examining of a history of textual based messages of the first user (i.e., the machine learning model has learned from the conversation history, page 14 paragraph [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to output the alert based on an examining of a history of textual based messages of the first user as taught by Milligan for the reason Milligan expressly taught (i.e., more easily and/or accurately predict a reply, page 14 paragraph [0113]).

11.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claim 1 above, and further in view Prussack et al (hereafter, “Prussack”), US 2011/0246378 A1.

Regarding claim 22, Cook teaches the method of claim 1, wherein the outputting the alert includes outputting the alert based on a determining that an alert condition is present (i.e., check the preferred settings of recipient and according assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according to desired preferences, pages 5-6 paragraphs [0048]), wherein the outputting the alert includes outputting the alert so that the alert is perceivable by the second user (i.e., sentiment indicia is represented/output as image, colored hue, and/or audible alert, page 7 paragraphs [0051] and [0053]), and wherein the outputting the alert is not performed unless the alert condition is determined to be present (i.e., seeking matches…to determine indicia, being positive representing/outputting  a positive indicator, pages 5-6 paragraph [0048]), wherein the determining that the alert condition is present includes determining by examining (a) at least one the one or more sentiment parameter associated to the textual based message data defined by the user (i.e., evaluate the electronic message text against prescribed data set 540 stored in a sentiment  analysis database 545 of keyword and phrase, Fig. 5 and pages 5-6 paragraph [0048]), 
Cook does not explicitly teach and determining by examining  (b) a history of messages of the user that a sentiment currently being expressed by the user is out of character for the user.
Prussack teaches determining by examining (b) a history of messages of the user that a sentiment currently being expressed by the user is out of character for the user (i.e., learn that Steve always posts a positive  or neutral  sentiment but this post is out of character , page 6 paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cook to examine a history of messages of the user that a sentiment currently being expressed by the user is out of character for the user as taught by Prussack. One would be motivated to do so allow efficient interactions to occur (i.e., Prussack, abstract).


Response to Arguments
12.	Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
In the remarks, Applicants argued in substance that
(A)	Examiner does not identify the elements relied on for “alert.”
As to point (A), Examiner does identify the element relied on for “alert” (i.e., outputting an alert based on a result of the processing, wherein the outputting includes outputting the alert to the second user (i.e., indicia of sentiment may be envisioned/alerted as being attached or embedded with an associated message, Cook, Fig. 7A and page 7 paragraphs [0052]-[0054]).
(B) 	Examiner does not identify the element relied on for determining that an alert condition is present.
As to point (B), does identify determining that an alert condition is present (i.e., check/determining the preferred settings/condition of recipient and according/present assign the indicia of sentiment to the electronic message…a receiving device receives represented indicia of sentiment according/present to desired preferences, Cook, pages 5-6 paragraphs [0048]).
(C)	Examiner fails to address “wherein the output an alert includes triggering guided reply message operation by a computer of the second device.
As to point (C), Examiner does address “wherein the output an alert includes triggering guided reply message operation by a computer of the second device” (i.e., a pop up box or other prompt may appear on responder’s display encouraging or suggesting that a different tone or a different message be used or that the currently-generated message be modified to better suit the personality of the original sender, Parikh, page 3 paragraph [0041]),
(D)	Cook cannot satisfy triggering guided reply message operation by a computer of the second user.
As to point (D), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(E)	Prior art does not describe the guided reply message operation is characterized by a sentiment indicator being displayed to the second user on a display of the computer device of the second that indicates one or more sentiment characteristic of an unsent in-draft reply message.
As to point (E), Parikh does disclose wherein the guided reply message operation is characterized by a sentiment indicator being displayed to the second user on a display of the computer device of the second that indicates one or more sentiment characteristic of an unsent in-draft reply message (i.e., various visualizations/indicators can be used to highlight  the offending (i.e., sentiment) text…a message can be presented/displayed to the user notifying the user that the draft  message (i.e., in-draft reply message) has been flagged/indicated as having the potential to be a compliance violation (i.e., sentiment characteristic) and/or  that correction is required, page 4 paragraph [0055],  page 6 paragraph [0067] and page 7 paragraphs [0075]-[0076).

(F)	No explanation “examining user configuration data defined by the second user that specifies one or more sentiment parameter classification as an alert triggering classification.
As to point (F), there is explanation, from Cook reference, examining user configuration data defined by the second user of the recipient device that specifies one or more sentiment parameter classification (i.e., user configuration data defined by the second user of the recipient device) and accordingly assigns/specifies the indicia of sentiment (i.e., sentiment parameter classification) to the electronic message, Parikh, pages 506 paragraph [0048]) as an alert triggering classification (i.e., represented (i.e., alert triggering) indicia of sentiment according to desired preferences,  pages 5-6 paragraph [0048]).

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441